                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     DEBORAH LANE, et al.,                               Case No. 16-cv-06790-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER RE PLAINTIFFS’
                                   9             v.                                          ADMINISTRATIVE MOTION TO
                                                                                             AMEND COURT'S SCHEDULING
                                  10     LANDMARK THEATRE                                    ORDER REGARDING EXPERT
                                         CORPORATION, et al.,                                DISCOVERY DEADLINES
                                  11
                                                        Defendants.                          [Re: ECF 54]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed Plaintiffs’ Administrative Motion to Amend Court’s Scheduling

                                  15   Order Regarding Expert Discovery Deadlines (ECF 54) and Defendants’ opposition thereto (ECF

                                  16   60). While the Court finds Plaintiffs’ showing of the requisite good cause to be marginal, in

                                  17   particular as to diligence, the Court is willing to consider a modification to the scheduling order if

                                  18   it can be accomplished without imposing undue prejudice on Defendants. See Keck v.

                                  19   Alibaba.com, Inc., No. 17-CV-05672-BLF, 2018 WL 2096349, at *2 (N.D. Cal. May 4, 2018)

                                  20   (“Although Rule 16(b)’s ‘good cause’ standard primarily considers diligence of the party seeking

                                  21   the amendment, the Court may take into account any resulting prejudice to the opposing party.”).

                                  22          Under the schedule adopted by the Court, Defendants were to have had approximately 4

                                  23   weeks after Plaintiffs’ designation of experts to designate rebuttal experts, and approximately six

                                  24   weeks after designation of rebuttal experts until the close of expert discovery. Under the proposed

                                  25   amended schedule put forward by Plaintiffs, Defendants would have only 2 weeks to designate

                                  26   rebuttal experts and only 4 weeks after designation of rebuttal experts until the close of discovery.

                                  27   Defendants argue, and the Court agrees, that they would be prejudiced by Plaintiffs’ proposed

                                  28   truncated timeline. Unfortunately, the Court cannot both grant Plaintiffs’ administrative motion
                                   1   and afford Defendants adequate time to designate rebuttal experts and complete expert discovery

                                   2   unless the Court continues the dispositive motions hearing date, the pretrial conference, and the

                                   3   trial.

                                   4            The Court can reset those dates as follows, if both sides are available:

                                   5            Dispositive motions hearing: March 19, 2020 at 9:00 a.m.

                                   6            Pretrial Conference:           May 14, 2010 at 1:30 p.m.

                                   7            Trial:                         July 20, 2010

                                   8   The parties shall inform the Court on or before June 25, 2019 whether they are available on these

                                   9   dates.

                                  10            IT IS SO ORDERED.

                                  11

                                  12   Dated: June 20, 2019
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
